Citation Nr: 1714992	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder claimed as arthritis of the bilateral hands.

2.  Entitlement to service connection for bilateral wrist disorder, claimed as joint pain.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to October 1989; from July 2000 to October 2003 and from September 2005 to January 2007, with service in Iraq shown.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied the enumerated claims.  The appeal is now in the jurisdiction of the RO in Montgomery Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for bilateral hand disorder, bilateral wrist disorder, allergic rhinitis and sinusitis.  The Veteran stated on his August 2012 substantive appeal that prior going on active duty he never experience his fingers going to sleep.  Additionally, his fingers still swell and are often sore.

The Board finds that further development is necessary to afford proper adjudication of this matter.  The evidentiary development appears to have stopped after 2012, and because of this the Board is unable to even make a determination as to whether the Veteran currently has any of the claimed disabilities that are the subject of this appeal.  

Although he underwent VA examination in June 2010 which provided a favorable opinions stating that his bilateral hand and wrist disorders are as likely as not caused by or the result of service.  However, a negative was provided by the examiner in an August 2010 VA examination who determined that the bilateral hand and wrist disorders predated his second period of service beginning in July 2000 and were not aggravated by active service.  

The August 2010 VA examiner did give a favorable opinion that the Veteran's allergic rhinitis is at least as likely not caused by service as part of a diagnosable chronic multi-symptom illness with a partially explained etiology.  However these examination findings disclosed generally normal findings on physical examination.  Further since these examinations, evidence has been obtained which suggest no subsequent issues with his hands and wrists or his nose and sinuses, with the exception of a granuloma of the right index finger treated in December 2010, he had no issues with his upper extremities or sinuses noted. See 38 pg private treatment records entered into VBMS on August 30, 2012 at pgs 1-2, 36.  Further an October 2009 Reserve Health Readiness Examination that was not in previous service treatment records, but was submitted by the Veteran along with copies of earlier service treatment records in August 2015 disclosed no findings of joint pain, chronic pain or sinus disease.  See 128 pg STRs entered into VBMS at  pg 29-34.  

Again as noted above, there is no subsequent evidentiary development to confirm whether he has any current disability subsequent to 2012 involving his claimed disorders.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  

Absent competent evidence of the existence of a disability, service connection cannot be granted and the Board finds that an effort must be made to obtain current medical evidence after 2012 to help it determine whether there is even current disability for the claimed disorders.   

Thereafter subsequent to such development it will be necessary to obtain further examinations to address the questions of etiology of the claimed disorders which takes into account the most recent evidence obtained.  Such examinations should again address whether there was any preexisting disorder of the wrists and/or hands that was aggravated by his second or third periods of service in light of the evidence suggesting he had problems with bilateral wrist pain beginning in April 2000 a few months prior to his second entry into service in July 2000.  See 128 pg STRS entered into VBMS at pg 50.  The examination should also address whether any or all of the claimed disorders of sinusitis and allergic rhinitis, and disorders of the wrists and hands may meet the criteria for a qualifying chronic disability or medically undefined chronic multisymptom illness as defined under 38 C.F.R. § 3.317, in light of his Iraq service.  

Finally the Board notes that the RO has to date been unable to obtain complete service treatment records of his third period of service from September 2005 to January 2007.  This places upon VA a heightened duty to assist the claimant in developing the claims.  Although the Veteran was sent notice of this in a letter from August 2010, this letter failed to provide him with adequate notice of the alternate documents that might substitute for missing STRs, and this must be remedied prior to final appellate review.  See VBA Adjudication Manual M21-1.III.iii.2.E.2.b.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and advise him that he can submit alternate evidence to substitute for his missing STRs.  

2.  Obtain and associate with the claims file any additional treatment records, both VA and private, pertinent to these issues identified by the Veteran, to include any records after August 2012.  

3.  After completing the development above, schedule the Veteran for a VA examination with the appropriate specialist to determine the etiology of his claimed bilateral wrist and/or hand disability(ies).  The claims folder, including this remand, is to be reviewed by the examiner and such review should be noted in the examination report.  The examiner is to identify all wrist and/or hand disabilities found on examination and identified during the pendency of the claim (since March 2010).  For any diagnosed left or right hand and/or wrist disability, the examiner should provide an opinion to the following:  

a. Did any diagnosed disability of the left and/or right hand and/or wrist clearly and unmistakably pre-exist any period of active military service?  

b. If so, has any pre-existing disability of the left and/or right hand and/or wrist clearly and unmistakably NOT been aggravated (permanently worsened beyond its natural progression) by any period of active military service?  

c. If either or both (a) and (b) above are answered in the negative, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability of the left and/or right hand and/or wrist had its onset during military service, to include any service in Iraq.  For any symptoms or clusters of symptoms that cannot be identified with a diagnosis, the examiner should state whether such is considered a qualifying chronic disability or medically undefined chronic multisymptom illness as defined under 38 C.F.R. § 3.317.  If such is found to be a qualifying chronic disability/medically undefined chronic multisymptom illness, the examiner should opine whether it at least as likely as not began in or was caused by his service in the Republic of Iraq. 

In answering these questions, the examiner is asked to discuss the evidence which includes the service treatment records which suggest a disorder pre-existed his 2000 period of active service by a few months.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, as well as any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by a comprehensive rationale.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  Schedule the Veteran for a VA examination to determine whether any nasal rhinitis/sinus disorder(s) was/were incurred or aggravated by any period of service or are otherwise the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After examination of the Veteran and review of the claims file, the examiner should identify any nasal and sinus disorders found, to include any rhinitis and/or sinusitis. 

Then, the examiner should opine whether the Veteran's nasal and/or sinus disorders at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include his service in the Republic of Iraq. 

For any symptoms or clusters of symptoms that cannot be identified with a diagnosis, the examiner should state whether such is considered a qualifying chronic disability or medically undefined chronic multisymptom illness as defined under 38 C.F.R. § 3.317 . If such is found to be a qualifying chronic disability/medically undefined chronic multisymptom illness, the examiner should opine whether it at least as likely as not began in or was caused by his service in the Republic of Iraq. 

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, as well as any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Finally, readjudicate the remaining appealed issues based on the entire, relevant evidence of record.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




